Exhibit 10.7

 

 

image1.jpeg [morf20191231ex107c9fae2001.jpg]

 

December 10,  2018

 

William DeVaul,  Esq.

35 Longmeadow Road

Milton, MA 02186

 

 

Dear Bill:

 

It is my pleasure to offer you employment with Morphic Therapeutic, Inc. (the
"Company "). Your position will be General Counsel & Secretary,  reporting
directly  to Praveen Tipirneni, Chief Executive Officer. Your effective date of
hire as a regular,  full-time employee is anticipated to occur no later than
February 28,  2019 (your "Start Date").

 

Compensation: This is an exempt position. The Company will pay you salary at an
annualized rate of $330,000,  payable in accordance with the Company’s regular
payroll practices and subject to all applicable tax reporting and withholding
requirements. As an employee,  you will also be eligible to participate in the
Company '  s  standard employee benefit programs (health/dental/  life
insurance,  etc.) including 3 weeks paid vacation and holiday benefits.

 

Bonus: During employment,  you will be eligible for an annual bonus target of
30%  of your base salary as determined by the Board of Directors (the "  Board")
in its discretion, based on your performance as well as the Company's
performance. Any bonus you receive will be paid at such time as determined by
the Board and will require that you remain employed by the Company at the time
of such payment.

 

Equity: Further,  it is our intention that,  subject to the approval of our
Board of Directors ,  you will be granted a non-statutory stock option to
purchase 1,  130 ,387 shares of the common stock of Morphic Holding In c.,  the
Company '  s  parent entity ("  Parent "). The equity represents an
approximately 0.75% ownership interest in the Parent as of the date of this
offer letter, after accounting for our recent Series B financing. The stock
option will be subject to a vesting period such that 25% will vest on September
30,  2019 and an additional 2.0833% shall vest every month thereafter,  so that
it will be fully  vested on September 30, 2022, provided,  however ,  the stock
option shall be subject to customary  double-trigger acceleration such that it
shall vest fully in the event that your employment is terminated by the Company
without cause,  or you terminate your employment with the Company for good
reason, in each case within six months following a sale of the Parent,  as will
be described in further detail in the applicable stock option agreement. The
stock option will have an exercise price per share equal to no less than the
fair market value per share on the date of grant as determined by the Board and
shall have a term of ten years. The stock option will be subject in all respects
to the Parent '  s stock incentive plan and form of non-statutory stock option
agreement.

 

Term of Employment; Severance: Subject to the terms and conditions set forth on
Exhibit A attached hereto, your employment at all times will be at will,
 meaning that you are not being offered employment for a definite period. Either
you or the Company  may terminate  the employment  relationship,  in each case
subject to and in accordance with the terms and conditions set forth on 
Exhibit  A, in  which case the obligations,  if any,  of the Company to make any
severance payments to you shall be as set forth on Exhibit A.

 

Employment Eligibility: For purposes of federal immigration la w,  you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment

 










 

relationship with you may be terminated. Our offer is also subject to the
completion of a customary background check.

 

Work Environment: The Company maintains a smoke-free, drug-free workplace policy
and supports equal employment opportunities for all of its employees. As a
Company employee,  you will be expected to abide by the Company's rules and
standards.

 

We also ask that,  if you have not already done so, you  disclose to the Company
 any  and  all agreements relating to your  prior employment  that  may affect
your eligibility  to be employed  by the Company  or limit the manner in which
you may be employed. It is the Company's understanding that any such agreements
will not prevent you from performing the duties of your position and you
represent that such is the case.

Moreover ,  you agree that during the tem1 of your full-time employment with the
Company , you will  not engage in any other employment,  occupation ,
 consulting or other business activity  directly related to the business in
which the Company is now involved  or becomes  involved  during the term  of
your employment,  nor will you engage in any other activities that conflict with
your obligations to the Company. Similarly,  you agree not to bring any
third-party confidential information to the Company,  including that of your
former employer,  and that in performing your duties for the Company you will
not in any way utilize any such information.

 

As a condition of your employment,  you are also required to sign and comply
with a Non-Dis closure ,  Non­ Solicitation and Assignment of Intellectual
Property Agreement which requires,  among other provisions, the assignment of
patent rights to any  invention made as part of the scope of your employment at
the Company,  non-disclosure of Company proprietary information and an agreement
not to solicit Company personnel or customers through the twelve-month period
following the termination of your  employment. Please note that we must receive
your signed Agreement before your first day of employment.

 

Please indicate your acceptance of this offer by signing below and returning a
signed copy of this letter to my attention on or before December 17,  2018.

 

The Company is incredibly excited about your joining and we are looking forward
to working with you to build Morphic Therapeutic. Please contact me if you have
any questions or need more information.

 

 

 

 

 

    

Sincere ly,

 

 

 

 

 

Morphic Therapeutic, Inc.

 

 

 

 

 

/s/ Robert E. Farrell Jr.CPA

 

 

By: Robert E. Farrell Jr.CPA

 

 

Its:  VP Finance & Operations

Accepted and agreed:

 

 

 

 

 

/s/ William DeVaul

 

 

William DeVaul

 

Date

December 17, 2018

 

 

 

 










 

Exhibit A

 

Termination, Severance

1.           Termination.

 

1.1                  Termination By the Company Without Cause: The Company may
terminate your employment with the Company for any reason, which need not be
disclosed to you, effective following 30 days' written notice. In the event of
termination under this Section 1.1 of this Exhibit A, you shall be entitled to
the compensation and benefits specified in Section 2, below. In its sole and
exclusive discretion, the Company will determine whether to require that you
perform your duties for the Company during that notice period. However, you
shall receive your salary for the entire duration of the 30-day notice period.

 

1.2                 Termination By the Company For Cause: The Company may
terminate your employment for cause. For purposes of this Agreement, the tern
"for cause" means: (i) engaging in theft, fraud and/or dishonesty which, in the
judgment of the Board, could be harmful to the Company; (ii) gross negligence or
willful misconduct in the performance of your assigned duties; (iii) gross
neglect or willful refusal to attend to the material responsibilities assigned
to you; (iv) your material breach of this Agreement; (v)  conviction (or a plea
of no contest or similar plea or the entry of an order or judgment that requires
a determination of guilt or responsibility) of a felony or for any crime
involving moral turpitude or dishonesty; (vi)  knowingly providing or making
untruthful or misleading statements to the Company, whether by commission or
omission; (vii) any willful failure to carry out a specific written directive of
the Board; or (viii) an intentional violation of any of the Company's material
policies or procedures, including without limitation any equal employment
opportunity or anti-harassment policies. In the event the Company believes that
you have engaged in conduct that constitutes "cause" under clause (iv) above (a
material breach of this Agreement), such conduct shall not be considered grounds
for terminating your employment until the Company has provided you with written
notice from the detailing the manner in which it believes your conduct violates
such clause (iv) and you have been given 30 days in which to cure such
violation. Nothing contained in this Section 1.2 shall in any way waive,
restrict or prejudice the Company's rights and remedies in equity and at law
with respect to the matter for which your employment under this Agreement may be
terminated for cause. In the event of termination for cause under this Section
1.2, you shall not be entitled to any of the compensation or benefits described
in Section 2 of this Exhibit A.

 

1.3                 By You For Good Reason: You may terminate your employment
with the Company for good reason upon providing 30 days written notice to the
Board. For purposes of this Agreement, "good reason" shall mean any of the
following: (i) a reduction in the amount of your then­ current salary without
your prior written consent (exclusive of a reduction that is made in conjunction
with a reduction for the Company's executives as a group or to its employees
generally); (ii) a material diminution in your position, authority, duties,
responsibilities or direct reporting relationship with the Board without your
prior written consent; (iii) the relocation of the Company's headquarters or
your assigned place of work more than 45 miles from Boston, MA; or (iv) any
failure by the Company, without your prior written consent, to comply with any
of the provisions of this Agreement which failure is not remedied by the Company
within 30 days of receipt from you of written notice thereof In the event of
termination of your employment with the Company for good reason under this
Section 1.3 of this Exhibit A, you shall be entitled to the compensation and
benefits specified in Section 2 of this Exhibit A.

 

1.4                 Termination By You Without Good Reason: You may terminate
your employment with the Company without good reason effective 30 days after
providing written notice to the Board. In its sole and exclusive discretion, the
Board will determine whether to require that you perform your duties for the
Company during that notice period provided that you will be paid for the full
notice period if relieved of your duties prior to the conclusion of the notice
period. In the event of termination of your employment with the Company without
good reason under this Section 1.4 of this Exhibit A, you shall not be entitled
to any of the compensation or benefits described in Section 2 of this Exhibit A.

 










 

2.          Severance. If this Agreement is terminated by the Company pursuant
to Section 1.1 of this Exhibit A, or by you pursuant to Section 1.3 of this
Exhibit A, subject to execution and delivery by you and the Company of a
mutually agreed general release agreement and a mutually agreed non-competition
agreement pursuant to which you will agree not to compete with the Company for
the period of one year following the termination of your employment, you shall
be entitled to receive payments equal to nine (9) months' base salary at the
then current level (exclusive of payment of earned bonuses and any pro rata
bonus payment based on your annual target bonus for that year, which bonuses, if
any, shall be determined and paid in accordance with the terms and conditions of
this Agreement) with such payments to be treated as post­ employment severance
pay. In addition, the Company will pay any applicable COBRA premium for six
additional months for you, after which you will assume responsibility for
payment, if continuation is desired. Any post-employment severance pay shall be
paid monthly except that the last such payment shall be no later than March 15
of the year following the year of termination of employment, with any remaining
payments to be paid in a lump sum on or before such date. Post-employment
severance pay shall not be treated as compensation for qualified plan or other
employee benefit purposes.

 

3.          Publicity. You and the Company will mutually agree upon any
communications within the Company or to the public regarding the termination of
your employment with the Company.

*****

 

 



